Title: To George Washington from Richard Peters, 21 February 1777
From: Peters, Richard
To: Washington, George



Sir
War Office [Baltimore] Feby 21st 1777

I am directed by the Board of War to inform you that it is the Opinion of Congress that the Men of the Corps of Virginia Light Horse under the Command of Major Bland receive the usual Bounty on their reinlisting for three Years or during the War into the Continental Service.
General Ward having declined the Command of the Eastern Department I have it in Direction to enclose a Copy of his Letter that your Excellency may supply his Place with a proper Successor. I have the Honour to be with the greatest Respect your most obedt & most humble Servt

Richard Peters Secy



Enclosed are Copies of a Letter & Return sent by Mr Meeson from Albany.
Congress having resolved to retaliate the Treatment of Genl Lee on the Hessian Field Officers & Col: Campbell the Board would be obliged by your Excellency’s Information where the former were sent. Lieut Col: Scheffer Majors Hanstein & Matthias are at Dumfries & Lt Col: Bretthauer at Baltimore but the Destination of the rest was not made known at least is not at present recollected.

